Citation Nr: 1450852	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-20 288	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 2011 decision of the Board of Veterans' Appeals (Board) that upheld a November 2007 rating action denying service connection for carpal tunnel syndrome (CTS) of the right wrist and limitation of motion of the right wrist, including as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure.

[The issues of entitlement to service connection for arthritis of the right wrist as a residual of in-service wrist surgery, diabetes mellitus, and hypertension, including as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure, will be addressed in a separate decision at a later date as the RO/AMC is in the process of developing those issues, as requested by the Board in May 2011].


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran had active service from January 1969 to October 1972. 

This matter comes before the Board of Veterans' Appeals in response to a November 2011 request that was interpreted as a motion for review and revision on the basis of clear and unmistakable error following a May 2011 Board decision.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran has not identified the alleged clear and unmistakable error of fact or law in either prior Board decision; he has not identified the legal or factual basis for her claim, and he has not identified why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. §§ 501, 7111 (West 2002); 38 C.F.R. § 20.1404(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, it appears that the Veteran's main contention is that the Board committed CUE in its May 6, 2011 decision in denying entitlement to service connection for his right wrist disabilities (CTS of the right wrist as a residual of in-service wrist injury and limitation of motion of the right wrist) on the basis that the Board erred in considering whether service connection could be granted based on herbicide exposure, asbestos exposure, and ionizing radiation exposure.  He contends that his right wrist disabilities are due solely and completely to an in-service operation.  The motion does not request revision of the Board's denial of the claim for service connection for hypercholesterolemia.

A final decision by the Board is subject to revision on the grounds of CUE. If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  See 38 C.F.R. § 20.1404(b) (2014); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2014); see also Damrel v. Brown, 6  Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b) and (c) (2014); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new medical diagnosis that 'corrects' an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist a veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  338 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

As noted above, a valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In this case, the Veteran essentially argued that the Board incorrectly weighed the evidence when it denied his right wrist claims in May 2011 by adjudicating the claims under the wrong theory of entitlement, namely that his right wrist disabilities were related to exposure to herbicides, ionizing radiation, or asbestos exposure.  Consequently, his argument is not subject to CUE.

Moreover, the Board's consideration of whether service connection for the Veteran's right wrist disabilities could be granted as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure, is based on the Veteran's November 2006 claim for service connection and contention that his right wrist disabilities were related to herbicide, asbestos and ionizing radiation exposure.  See¸ VA-Form 21-526, page 9.

Under these circumstances, because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice. 

In this regard, it is deeply unclear why the RO/AMC sent this case back to the Board prior to fully developing the issues cited in the Board's May 2011 Remand. 
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to this motion as a matter of law.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA has no applicability to claims of clear and unmistakable error in prior Board decisions, and that VA's duties to notify and assist contained in the VCAA are not applicable to such motions.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); see also VAOPGCPREC 12-2001.  Accordingly, no further discussion regarding the duty to notify and assist is required.


ORDER

The motion is dismissed without prejudice to refiling.


                       ____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



